DAVIS, Judge.
Paul Urban appeals an order denying his claim for wage loss benefits for the period between April 30,1990, and October 24,1990. At the time the JCC entered the order under review she did not have the benefit of this court’s opinion in Urban v. Morris Drywall Spray Textures, 634 So.2d 718 (Fla. 1st DCA 1994). The employer/carrier (e/e) concede that the JCC erred in that portion of her order which conflicts with that decision by denying benefits on a ground barred by the doctrine of res judicata. The JCC entered alternative holdings to support the denial of benefits in this case, specifically, that the claimant was aware of the obligation to perform a job search as of May 11, 1990, and failed to perform an adequate good faith job search, and failed to timely submit job search forms after July 1,1990. There is competent substantial evidence to support those findings and we will not disturb the ruling denying benefits after May 11, 1990. However, neither of those alternative holdings appears to resolve the question of the claimant’s entitlement to wage loss benefits in the period from April 30, 1990, through May 11, 1990.
Accordingly, we AFFIRM IN PART and REVERSE IN PART and REMAND for further proceedings consistent with this opinion.
ALLEN and KAHN, JJ., concur.